11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Curtis Wayne Teer,                             * From the County Court at Law
                                                 No. 2 of Midland County,
                                                 Trial Court No. FM-58,485.

Vs. No. 11-15-00061-CV                         * February 16, 2017

Paula Neal,                                    * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.